285 F.2d 759
Walter A. ALDRIDGE, Jr., Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 18574.
United States Court of Appeals Fifth Circuit.
January 17, 1961.

Frank W. Donaldson, Birmingham, Ala., for petitioner.
Myles F. Gibbons, Gen. Counsel, David B. Schreiber, Associate Gen. Counsel, of Railroad Retirement Bd., Chicago, Ill., for respondent, Paul M. Johnson, Charles F. McLaughlin, Railroad Retirement Bd., Chicago, Ill., of counsel.
Before RIVES and WISDOM, Circuit Judges, and WRIGHT, District Judge.
PER CURIAM.


1
The Petitioner asks the Court to set aside a decision of the Railroad Retirement Board that he was not entitled to an annuity under Section 2(a)5 of the Railroad Retirement Act (45 U.S. C.A. § 228b(a), subd. 5. The petitioner contends that: (1) the Board's decision is not supported by substantial evidence; and, (2) the Board erred in holding that "the test to be applied in determining whether an individual is `unable to engage in any regular employment' [the language of the Act] is not whether he is disabled for service in his usual occupation, but whether he is permanently disabled for any regular and gainful employment, within or without the Railroad industry, which is substantial and not trifling". Such a case is peculiarly a fact case; we hold that substantial evidence supports the finding. In addition, we find that the Board correctly applied the law to the facts. Squires v. Railroad Retirement Board, 5 Cir., 1947, 161 F.2d 182; Watts v. Railroad Retirement Board, 5 Cir., 1945, 150 F.2d 113. The relief prayed for in the petition for review is therefore denied.